                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROYLANDO SANTIAGO,                           :
    Petitioner,                              :
                                             :
                       v.                    :      Civ. No. 21-1416
                                             :
COMMONWEALTH OF                              :
PENNSYLVANIA, et al.,                        :
     Respondents.                            :

                                            ORDER

       On June 1, 2021, I approved and adopted Magistrate Judge Lynn Sitarski’s Report and

Recommendation and denied pro se state prisoner Roylando Santiago’s Habeas Petition, to which

no Objections had been filed. (Doc. No. 7.) Santiago’s Objections were subsequently docketed;

the postmark indicated that they were timely filed. (Doc. No. 8.) Accordingly, I will vacate my

prior Order. Having now reviewed Santiago’s Objections, I will overrule them because they have

nothing to do with Judge Sitarski’s decision and are otherwise unintelligible. See, e.g., id. at 1

(“But I’m not mistaken a Black’s Law Dictionary is modern so everyone has gots to have one.”

(capitalization altered)).   I will thus again approve and adopt Judge Sitarski’s Report and

Recommendation.

       AND NOW, this 2nd day of June, 2021, it is hereby ORDERED as follows:

       1.      My June 1, 2021 Order approving and adopting Magistrate Judge Lynn Sitarski’s

Report and Recommendation (Doc. No. 7) is VACATED;

       2.      Santiago’s Objections (Doc. No. 8) are OVERRULED;

       3.      The Report and Recommendation (Doc. No. 6) is APPROVED and ADOPTED;

       4.      The Petition for a Writ of Habeas Corpus (Doc. No. 2) is DENIED without

prejudice;
5.   There are no grounds to issue a certificate of appealability; and

6.   The Clerk of Court shall mark this case CLOSED for statistical purposes.



                                           AND IT IS SO ORDERED.

                                           /s/ Paul S. Diamond

                                           PAUL S. DIAMOND, J.




                                       2
